STATE OF MICHIGAN

                          COURT OF APPEALS



WEBSTER TOWNSHIP,                                              UNPUBLISHED
                                                               June 7, 2016
              Plaintiff/Counter-Defendant-
              Appellee,

and

JOHN SCHARF, ANDREA SCHARF, DUNCAN
J.J. MAGOON AND MARILYN J MAGOON
REVOCABLE TRUST, and SUBHAM
HOLDINGS, L.L.C.

              Intervening Plaintiffs-Appellees,


v                                                              No. 325008
                                                               Washtenaw Circuit Court
DANIEL WAITZ, LAURA WAITZ, and                                 LC No. 2013-000948-CZ
COTTONWOOD BARN, L.L.C.,

              Defendants/Counter-Plaintiffs-
              Appellants.


Before: O’CONNELL, P.J., and OWENS and BECKERING, JJ.

OWENS, J. (concurring).

       I concur in the result reached by the majority opinion for the reasons given in Judge
Beckering’s concurrence.



                                                        /s/ Donald S. Owens




                                               -1-